DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 30 are pending for examination.  Claims 1, 11, and 21 are amended.
References were cited in previous office action.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Claim Objections
Claims 1-30 are objected to because of the following informalities: 
Claim 1, line 12; claim 11, line 15; and claim 21, line 12, first occurrence of acronym (“API”) should be spelled out.
In line 4 of claims 8, 18, and 28, should “a blockchain 120” --blockchain--? Further, “the return value” lacks proper antecedent basis.
Claims 12-15 and 18-20, “The system” lacks proper antecedent basis.
Claims 2-7, 9, 10, 12, 13, 16, 17, 22-27, 29, and 30 depend on objected claims either directly or indirectly and inherit the issues identified in the objected claims.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 8 – 13, 15, 18 – 23, 25, and 28 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pham “Create ASP.NET Core Web API for Ethereum DApps”, January 9 2019) in view of IBM (“Developing PowerPC Embedded Application Binary Interface (EABI) Compliant Programs” pages 1 – 8, September 21, 1998).

As to claim 1, Pham teaches a method of creating an interface (“RESTful API” or “Create Asp.net Core web api for Ethereum DApps” title, Architecture section, and section 1.2) between a smart contract (“Smart contract” figures) to be executed on a decentralized architecture and a user component (Desktop client, figures), the method comprising: 
receiving code corresponding to the smart contract at an interface server (figures show arrows of RESTFul API backend server receives RPC to and from smart contract) and (section 4 shows in order to make RPC calls, we need “Contract: Nethereum’s wrapper type for Ethereum smart contract. Contract object is deserialized from abi by Newtonsoft, hence we need a way to retrieve the compiled contract’s abi…”), wherein the code corresponding to the smart contract is at least one of bytecode and source code (“…Contract object….” and abi is abbreviated of application binary interface, Section 4);
the interface server parsing an application binary interface (ABI) corresponding to the smart contract (“…Contract object is deserialized from abi by Newtonsoft, hence we need a way to retrieve the compiled contract’s abi…” parsing step has to be done in order to deserialized, section 4); and 
the interface server creating a REST API interface specific to the smart contract based on the EABI (“new webapi…” title and section 1.2 Create Asp.net Core web api project).  
Pham does not but IBM teaches
the interface server constructing an enhanced application binary interface (EABI) based on the ABI (“…The Embedded Application Binary Interface (EABI) is derived from the PowerPC API…” page 1 Overview), the EABI having at least one of a different data structure and additional metadata as compared to the ABI (“Data types and alignment” and “Function parameter passing” Sections 3 and 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Pham by apply the teachings of IBM because IBM would develop EABI with additional features and data structures to comply and run on different compilers (section 1).

As to claim 2, Pham modified by IBM teaches the method of claim 1, Pham teaches wherein the code corresponding to the smart contract is source code, the method further comprising the interface server compiling the source code into executable code and the ABI (“…create another smart contract and web api for it…” section 4).  

As to claim 3, Pham modified by IBM teaches the method of claim 1, Pham teaches wherein the REST API interface includes one or more of a method for retrieving parameter properties (“…retrieve the compiled contract’s abi…” section 4), a method for setting parameter properties, a method for retrieving method properties, and/or a method for setting method properties.  

 As to claim 5, Pham modified by IBM teaches the method of claim 1, Pham does not but IBM teaches wherein the enhanced ABI is a data structure object with four top-level types, each representing one of constructor constructs, fallback constructs,73 of 79Patent Application Attorney Docket No. 95-00001-USfunction constructs or event constructs, wherein type of construct has a different purpose and different metadata parameters which describe it (“Data types and alignment” and “Function parameter passing” Section 1, Section 3 and 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Pham by apply the teachings of IBM because IBM would develop EABI).  

As to claim 8, Pham modified by IBM teaches the method of claim 1, Pham does not but IBM teaches further comprising the interface server applying metadata describing the attributes of a smart contract, its methods, and input and output parameters of the methods to adjust parameter properties before the parameters are submitted to a blockchain and adjust the return value from the blockchain (“…Up to eight scalar values are passed by using R3 through R10 and return values are passed back in R3 and R4…” Section 6). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Pham by apply the teachings of IBM because IBM provides flexibility requirements when making calls to suit with desired needs (section 6).

As to claim 9, Pham modified by IBM teaches the method of claim 1, Pham does not but IBM teaches wherein the REST API interface permits a multisig transaction by wrapping an unsigned transaction in a multisig transaction (“Signed and unsigned integer types…” section 3).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Pham by apply the teachings of IBM because IBM provides flexibility requirements when making calls to suit with desired needs (section 3).

As to claim 10, Pham modified by IBM teaches the method of claim 1, Pham teaches wherein the REST API interface permits a smart contract events to be queried and retrieved based on parameters in the query (“RPC call…” section 1.4).

As to claim 11, this is a system claim of claim 1.  See rejection for claim 1 above.  Further, Pham teaches at least one computer processor and at least one memory operatively coupled to the at least one computer processor and storing instructions (inherent for server to execute and save data for whole computer system).
 
 As to claims 12 – 13, see rejection for claims 2 – 3 above. 

As to claim 15, see rejection for claim 5 above. 

As to claim 18 – 20, see rejection for claims 8 - 10 above. 

As to claim 21, this is a media claim of claim 1.  See rejection for claim 1 above.  Further, Pham teaches non-transient computer readable media having instructions stored thereon which, when executed by one or more computer processors (inherent for server to execute and save data for whole computer system), cause the one or more computer processors to carry out a method for creating an interface between a smart contract to be executed on a decentralized architecture and a user component, 
 
 As to claims 22 – 23, see rejection for claims 2 – 3 above. 

As to claim 25, see rejection for claim 5 above. 

As to claim 28 – 30, see rejection for claims 8 - 10 above. 


Claims 4, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pham  in view of IBM, as applied to claims 1, 11, and 21, and further in view of TSAI, (US PUB 2018/0349893).

As to claim 4, Pham modified by IBM teaches the method of claim 1, Pham does and IBM do not but TSAI teaches wherein the enhanced ABI is constructed based on a solc ABI, solc developer documentation, solc user documentation and from additional data stored in a database of the interface platform (“In actual implementation, the smart contract can be a computer program including variable statuses and functions, and the computer program can be written in a programming language such as Solidity, Serpent, LLL, EtherScript, Sidechain and so on. For example, for a blockchain program Ethereum, the smart contract is a binary code and an application binary interface (ABI) after the source code of the smart contract written in the programming language is compiled, so as to broadcast the smart contract to the blockchain network…” para. 0030). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Pham and IBM by apply the teachings of TSAI because TSAI would implement Solidity compiler to compile and obtain different smart contracts and ABI to interact with blockchain system (para. 0030).

As to claims 14 and 24, see rejection for claim 4 above. 


Claims 6, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of IBM, as applied to claims 1, 11, and 21, in view of TSAI, as applied to claims 4, 14, and 24, and further in view of Rose et al., (US PUB 2017/0115975 hereinafter Rose).

As to claim 6, Pham modified by IBM teaches the method of claim 4, Pham does not but IBM teaches wherein the additional metadata (“…how metadata describing the arguments and/or return types is to be passed…” para. 0007) includes a field for enabling caching of method calls (“Thus, when a native call is received which uses the same call shape and ABI, the virtual machine is able to skip the step of generating the raw and executable adapters and simply retrieves and executes the cached adapter” para. 0033) and (“…For example, the link resolver 114 may consult metadata, tables, or other information to search and locate the concrete memory location. In an embodiment, the link resolver 114 caches resolutions to be reused in case the same class/name/descriptor is encountered again during execution of the program…” para. 0078).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Pham by apply the teachings of Rose because Rose would provide cache to quick retrieve data when needed.
 
As to claims 16 and 26, see rejection for claim 6 above. 


Claims 7, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pham  in view of IBM, as applied to claims 4, 14, and 24, and further in view of TSAI, as applied to claims 4, 14, and 24, and in view of Perkins et al., (US PAT 11,182,797 hereinafter Perkins).

As to claim 7, Pham modified by IBM teaches the method of claim 4, Pham and IBM do not but Perkins teaches wherein the additional metadata includes a field for enabling summarization of multiple signature requests into a single transaction (“A transaction summary may be generated in response to the request for the transaction information and based on the transaction metadata…” col. 6 lines 60 – 65).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Pham and IBM by apply the teachings of Perkins because Perkins provide a transaction summary for reporting (col. 6 lines 60 - 65).

As to claims 17 and 27, see rejection for claim 7 above. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argued that ‘First, Applicant notes that the Examiner has not provided specific citations to the cited prior art references. Applicant's remarks below refer to Pham as found at https://tech-mint.com/blockchain/create-asp-net-core-web-api-for-...... IBM as found at https://www.nxp.com/docs/en/application- note/PPCEABI.pdf#:~:text=The%20PowerPC%20Embedded%20Application%20Binary %20lnterface%20%28EABI%29%20de%EF%AC%81 nes,32-bit%20imple- %20mentations%200f%20the%20PowerPC%20architectu re. %20Terminology?msckid=be1 789a3cfacl11ecac8b a958
    PNG
    media_image1.png
    17
    7
    media_image1.png
    Greyscale
1 b2797a’ (page 8 of remark).
In response,
Examiner provided a copy of each cited NPL reference.  Examiner also provided websites of non-patent documents in PTO-892 as required by PTO.

Applicant argued that ‘Pham teaches building an API between a DApp and a smart contract in a conventional manner. Accordingly, Pham fails to teach or suggest several of the expressly recited claim elements. For example, the Examiner maps the claimed element of "receiving code ... " to the disclosure in the figures of Pham which show an arrow from the RESTFul API to the smart contract, with the arrow labelled as "RPC". However, RPC stands for "remote procedure call" and is itself part of the interface. The RPC is not smart contract program byte code or source code and the RPC is not received by an interface server, or any other device for that matter. Applicant notes that, with respect to claim 2, the Examiner merely states "the smart contract is source code ...". It is axiomatic that a smart contract has source code. However, the smart contract source code of Pham is not the RPC alleged by the Examiner as being received in the claimed receiving step with respect to claim 1.’ (Page 9 second para. of remark).
In response, Examiner cited the remote procedure call/RPC is protocol to make call as well-known in the art and shows in figures. The API back-end layer is claimed service layer, it can be hosted on different computers to Ethereum nodes that contains smart contract (see figures and Architecture section). The web app directly interacts with the blockchain and handles all calls to smart contract via web3js or similar frameworks. Being structured this way the Dapps is tightly coupled with the contract underneath and might end up in a spaghetti architecture where front end and back end code get messed up” (figures and section Architecture and section 3).  Therefore, Pham teaches wherein the code corresponding to the smart contract is source code as cited in claim 2. 

Applicant argued that ‘The Examiner then maps the claimed parsing step to the teaching in Pham of "...retrieve the compiled contracts abi ...". However, retrieving an abi is not the same as parsing the abi. In fact, Pham merely teaches retrieving and using and ABI in a conventional manner. It follows that Pham does not teach or suggest the claimed step of "the interface server constructing an enhanced application binary interface (EABI) based on the ABI, the EABI having at least one of a different data structure and additional metadata as compared to the ABI". The Examiner acknowledges this efficiency in Pham but cites IBM as providing the missing elements. The reliance on IBM appears to be solely on the teaching in IBM of an "Embedded Application Binary Interface" which is referred to by the same acronym (EABI) as the claimed enhanced application binary interface. However, the similarity ends at the use of the same acronym.’-9- (page 9 last para. of remark).
In response,
It is combination of Pham and IBM, not any alone, teaches all claims.
In Pham, ‘Contract object is deserialized from abi by Newtonsoft, hence we need a way to retrieve the compiled contract’s abi’ clearly teaches parsing when retrieving in order to deserialize the contract object (section 4).  Therefore, Pham teaches parsing step.
The claim 1 further recites ‘the interface server constructing an enhanced application binary interface (EABI) based on the ABI, the EABI having at least one of a different data structure and additional metadata as compared to the ABI’.  IBM teaches Embedded Application Binary Interface (EABI) which provides data structure with data types and alignment as different data structure; also, parameter passing can be scalar values or floating point data as metadata (sections 3 and 6).  ‘Embedded Application Binary Interface’ (EABI) provides all functionalities as claimed Enhanced Application Binary Interface (EABI) as explained.
Therefore, IBM teaches ‘the interface server constructing an enhanced application binary interface (EABI) based on the ABI, the EABI having at least one of a different data structure and additional metadata as compared to the ABI’ as claimed.  

Applicant argued that ‘The Examiner quotes IBM as teaching that the "Embedded Application Binary Interface (EABI) is derived from the PowerPC API". Even if true, this statement does not cure the deficiencies of Pham noted above. Further, the quoted language above is not found in IBM. The "EABI" of IBM merely "defines a system interface for compiled and assembled embedded application programs that will run on embedded 32-bit implementations of the PowerPC architecture." Page 1 of IBM. The EABI is not created by parsing an ABI.’ (page 10 first para. of remark)
In response,
Examiner refers to response above.  

Applicant argued that ‘In summary, Pham does not teach the claimed step of receiving smart contract code or the claimed step of parsing an ABI. Further, IBM does not teach the claimed creation of an enhanced application binary interface. For these reasons, the rejection based on §103 should be withdrawn.’ (page 10 second para. of remark)
In response,
Examiner refers to response above.

Applicant argued that ‘Claims 4, 14, and 24 are rejected under 35 U.S.C. §103 as being unpatentable over Pham in view of IBM, as applied to claims 1, 11, and 21, and further in view of TSAI, (US PUB 2018/0349893). Claims 6, 16, and 26 are rejected under 35 U.S.C. §103 as being unpatentable over Pham in view of IBM, as applied to claims 1, 11, and 21, in view of TSAI, as applied to claims 4, 14, and 24, and further in view of Rose et al., (US PUB 2017/0115975 hereinafter Rose). Claims 7, 17, and 27 are rejected under 35 U.S.C. §103 as being unpatentable over Pham in view of IBM, as applied to claims 4, 14, and 24, and further in view of TSAI, as applied to claims 4, 14, and 24, and in view of Perkins et al., (US PAT 11,182,797 hereinafter Perkins). However, the additional references cited in the rejections above fail to cure the deficiencies of Pham and IBM demonstrated above. Accordingly, these additional rejections also should be withdrawn.’ (page 10 para. 3 of remark)
In response,
All dependent claims 2 – 10, 12 – 20 and 22 - 30 are rejected as the reason as their independent claims 1, 11, and 21.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Johnson, (US PUB 2017/0272316), discloses methods for managing network connected devices via virtual proxy (title, abstract, and figures 1 – 30).
Dallara, (US PUB 2020/0089720), discloses a method of delivery of contextual content corresponding to user activities using blockchain data (title, abstract, and figures 1 – 6).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/SPE, Art Unit 2192/2194